Hughes, J.,  Sufficiency of complaint in action on  (after stating the facts). The motion to make the complaint more definite and certain by inserting a full and proper description of the payee of the note sued on was properly overruled by the court. The note was made payable to the Southern Hedge Company, and the complaint alleged that it was endorsed before maturity, and this was not denied in the answer. The holder was not bound to set out a description of the payee.  Parties to suit on note.  The fact that the Southern Hedge Company was a fraudulent association was no defence to the suit by an innocent holder upon this note; and the appellant was not entitled to have the organizers of said association made parties; and there was no error prejudicial to appellant in striking out these allegations and requests from the answer. Thompson v. Love, 61 Ark. 81.  Jurisdiction of action on note.  There does not appear any reason for transferring the cause to equity, and there was no error in the court’s refusal to do so.  Maker estopped to deny payee’s exist-  Having executed his note payable to the Southern Hedge Company, the appellant could not deny its existence in a suit upon the note by an assignee thereof for value and without notice before maturity. Tiedeman on Commercial Paper, sec. 118.  Plea of “no consideration.”  The plea of “no consideration’’ in the amended answer could not be urged to the note in the hands of an assignee for value and without notice before maturity. Cagle v. Lane, 49 Ark. 465; Tabor v. Bank, 48 Ark. 454; Tiedeman on Commercial Paper, sec. 288.  Validity of transfer of note.  The allegation in the amended answer that the note was not transferred to appellee by any one authorized to transfer the same was a good defence, though not stated with proper definiteness and detail. It should have set out the facts, rather than a conclusion. But the demurrer should have been treated as a motion to make more definite and certain, and the appellant should have been allowed to amend.  Construction of pleading-.  Por the error in sustaining a demurrer to the third ground of the amended answer, and refusing appellant leave to amend his answer, the judgment is reversed, and the cause is remanded, with instructions to overrule the demurrer as to the third defense in the amended answer, and that the appellant be granted leave to make same more definite and certain.